IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00034-CV

ROSS EXPLORATION, INC., OMIMEX RESOURCES,
INC., OMIMEX ENERGY, INC., BRAMMER
ENGINEERING, INC., AND FORCE 5 ENERGY, LLC,
                                      Appellants
 v.

WINDY HILL RANCH, LTD., WINDY HILL RENTS,
LLC., MARTHA ELIZABETH CANNON GIBBENS,
AND SUE LISBETH CANNON,
                                      Appellees


                         From the 278th District Court
                            Madison County, Texas
                        Trial Court No. 12-13199-278-10


                         MEMORANDUM OPINION

      Appellants Ross Exploration, Inc., Omimex Resources, Inc., Omimex Energy,

Inc., Brammer Engineering, Inc., and Force 5 Energy, L.L.C., appealed the trial court’s

issuance of a temporary injunction. Appellees Windy Hill Ranch, Ltd., Windy Hill

Rents, L.L.C., Martha Elizabeth Cannon Gibbens, and Sue Lisbeth Cannon filed a
motion to dismiss the appeal because the trial court dissolved the temporary injunction.

Appellants do not oppose the motion.

       This appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

       All other pending motions are dismissed as moot.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 14, 2013
[CV06]




Ross Exploration v. Windy Hill Ranch                                              Page 2